UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4619


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL LAVANDO HARRISON, a/k/a Big Mike,

                Defendant - Appellant.



                             No. 15-4634


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL LAVANDO HARRISON,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Fox, Senior
District Judge (5:13-cr-00157-F-1); Malcolm J. Howard, Senior
District Judge. (5:01-cr-00203-H-1)


Submitted:   July 14, 2016                 Decided:   September 1, 2016


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


R. Clarke Speaks, SPEAKS LAW FIRM, Wilmington, North Carolina,
for Appellant. John Stuart Bruce, Acting United States Attorney,
Jennifer P. May-Parker, Barbara D. Kocher, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     In     2003,       Michael    Lavando        Harrison       was    convicted       of

possession with intent to distribute cocaine base (crack) and

marijuana, in violation of 21 U.S.C. § 841 (2012); and use of a

firearm     in    furtherance      of   a       drug   trafficking          offense,    in

violation    of    18    U.S.C.    § 924(c)      (2012).     The       district      court

originally sentenced Harrison to 188 months of imprisonment for

the drug offense, plus the statutory mandatory minimum term of

60 months of imprisonment for the firearm offense, followed by

60 months of supervised release.                 The court subsequently reduced

the sentence for the drug offense to 116 months.

     Harrison was released onto supervision in 2012.                               In May

2013, Harrison was indicted for two counts of possession with

intent to distribute crack, in violation of 21 U.S.C. § 841.

Harrison    pleaded      guilty    to   the     new    charges    and       the   district

court sentenced Harrison to 78 months of imprisonment.                            Based on

that guilty plea, the district court also revoked Harrison's

supervised       release     and     sentenced         him   to        18     months    of

imprisonment, to run consecutive to the new sentence.                             Harrison

timely appealed both judgments.

     In appeal No. 14-4619, Harrison argues that the district

court erred in denying his motion to withdraw his guilty plea.

We review a district court’s denial of a motion to withdraw a

guilty plea for abuse of discretion.                     United States v. Dyess,

                                            3
478 F.3d 224, 237 (4th Cir. 2007).                    A defendant seeking to

withdraw his guilty plea bears the burden of demonstrating that

withdrawal    should      be   granted.        Id.    In   deciding    whether    to

permit a defendant to withdraw his guilty plea, a district court

should consider:

      (1)   whether  the  defendant has  offered  credible
      evidence that his plea was not knowing or otherwise
      involuntary; (2) whether the defendant has credibly
      asserted his legal innocence; (3) whether there has
      been a delay between entry of the plea and filing of
      the motion; (4) whether the defendant has had close
      assistance of counsel; (5) whether withdrawal will
      cause prejudice to the government; and (6) whether
      withdrawal will inconvenience the court and waste
      judicial resources.

United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).

      However, “[t]he most important consideration in resolving a

motion to withdraw a guilty plea is an evaluation of the Rule 11

colloquy     at   which    the   guilty       plea   was    accepted.”      United

States v. Nicholson, 676 F.3d 376, 384 (4th Cir. 2012) (internal

quotation marks omitted).          The district court’s inquiry is thus

ordinarily confined to whether the underlying plea was counseled

and   voluntary    and    “a   properly       conducted    Rule   11   guilty   plea

colloquy leaves a defendant with a very limited basis upon which

to have his plea withdrawn.”                  Id.    Such a Rule 11 colloquy

raises a strong presumption that the plea is final and binding.

Id.    We have thoroughly reviewed the record and conclude that




                                          4
the court did not abuse its discretion in denying Harrison’s

motion to withdraw his guilty plea.

     The Rule 11 colloquy is devoid of legal error.                        Harrison’s

claim that he learned of the plea agreement only one day before

trial is belied by the record, which reflects that he mentioned

the plea deal in a letter to the court complaining about the

performance of his prior counsel.                  In any event, even accepting

Harrison’s     assertion     as     true,      neither     this     fact    nor    his

allegation    that   the    Government        threatened      to   file    additional

charges   against    him    based    on     his     actions    while   incarcerated

demonstrate that his plea was the product of duress.

     Moreover,    Harrison     offered        no    credible    assertion     of   his

legal innocence.      He attacked the credibility of a confidential

informant’s statements regarding the drug weights from certain

purchases made from Harrison, but these purchases had no bearing

on the controlled purchases upon which the charges against him

were based.

     Nor did Harrison show that he lacked close assistance of

competent counsel.     To do so, he had to demonstrate that (1) his

counsel’s     performance     fell    below         an   objective     standard     of

reasonableness and (2) there was a reasonable probability that,

but for counsel’s error, he would not have pleaded guilty and

would have insisted on going to trial.                    See United States v.

Bowman, 348 F.3d 408, 416 (4th Cir. 2003).                         Harrison’s bald

                                          5
assertions that his attorneys were all ineffective for trying to

persuade   him    to   plead      guilty    fail    to    demonstrate    that   their

performance fell below an objective standard of reasonableness,

and Harrison has not shown that his attorney’s advice to plead

guilty due to the significant chance of being found guilty at

trial based on the evidence was erroneous.

      Finally,     while    the    three-month       delay     between   Harrison’s

guilty plea and his first assertion regarding his unhappiness

with his third-appointed counsel was not lengthy, it is clear

that Harrison filed the motion in response to the presentence

report, which has no bearing on the voluntariness of his plea as

the court explained that he could not withdraw his plea if he

received   a     sentence    longer      than      expected.     Accordingly,      we

conclude   the    court     did    not     abuse    its   discretion     in   denying

Harrison’s motion to withdraw his guilty plea.

      In appeal No. 14-4634, Harrison argues that the district

court abused its discretion in finding that he had violated the

terms of his supervised release.                We review the district court’s

revocation of supervised release for abuse of discretion, and

the   court's    factual     determinations         underlying     the   conclusion

that a violation occurred for clear error.                      United States v.

Padgett, 788 F.3d 370, 373 (4th Cir. 2015).                    The district court

need only find a violation of a term of supervised release by a

preponderance of the evidence.                  18 U.S.C. § 3583(e)(3) (2012);

                                            6
see United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

This standard requires only that existence of a fact be more

probable than its nonexistence.           Padgett, 788 F.3d at 374.         We

conclude that the court did not abuse its discretion in finding

a violation of Harrison's supervised release based on his guilty

plea to the new offense.

     Accordingly, we affirm the district court's orders.                    We

dispense   with     oral   argument   because       the    facts   and   legal

contentions   are   adequately   presented     in    the   materials     before

this court and argument would not aid in the decisional process.



                                                                     AFFIRMED




                                      7